J-A24034-21

                                   2022 PA Super 1


    COMMONWEALTH OF PENNSYLVANIA                    :   IN THE SUPERIOR COURT OF
                                                    :        PENNSYLVANIA
                       Appellant                    :
                                                    :
                                                    :
                v.                                  :
                                                    :
                                                    :
    RONALD HARRIS                                   :   No. 1981 EDA 2020

              Appeal from the Order Entered September 16, 2020
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0005166-2019


BEFORE: LAZARUS, J., DUBOW, J., and PELLEGRINI, J.*

OPINION BY PELLEGRINI, J.:                                 FILED JANUARY 03, 2022

                                               I.

        The Commonwealth appeals from the order of the Court of Common

Pleas of Philadelphia County (trial court) granting the pretrial motion filed by

Ronald Harris (Harris) to quash charges filed against him because there was

no direct evidence adduced at the preliminary hearing that he shot the victim.

        Harris was charged with attempted murder and related offenses after

allegedly shooting Nisheed Stewart (Stewart). When Stewart failed to show

for any of the scheduled preliminary hearings, the Commonwealth presented

testimony of the detective who took his statement identifying Harris as the

shooter. Harris was held for court on all charges based on our then-extant

decision in Commonwealth v. Ricker, 120 A.3d 349 (Pa. Super. 2015)

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-A24034-21


(Ricker I), which held that hearsay alone is enough to establish a prima facie

case. While the case was pending, our Supreme Court overruled Ricker I in

Commonwealth v. McClelland, 233 A.3d 717 (Pa. 2020) (McClelland II),

holding that the Commonwealth cannot rely on hearsay alone to establish a

prima facie case at a preliminary hearing. Relying on McClelland II, the trial

court quashed all charges because there was no direct non-hearsay evidence

that Harris shot Stewart.

      On appeal, the        Commonwealth asserts that McClelland II          is

inapplicable because it did not present hearsay alone at the preliminary

hearing. While conceding that it relied on hearsay evidence to identify Harris,

the Commonwealth emphasizes it also presented non-hearsay evidence

through its police witnesses that a crime was committed. In their view, as

long as it presents some direct evidence for one element of a charged offense,

then it is allowed to rely on hearsay alone for other elements of the crime,

including identification of the defendant.   The Commonwealth argues this

expressly allowed under the rule of criminal procedure governing preliminary

hearings, which provides that “[h]earsay evidence shall be sufficient to

establish any element of an offense[.]” Pa.R.Crim.P. 542(E).

      After review, we conclude that the trial court correctly applied

McClelland II in holding there was insufficient evidence to establish a prima

facie case as to each element at the preliminary hearing where the




                                     -2-
J-A24034-21


Commonwealth relied on hearsay evidence alone to establish that Harris

committed the offense.

                                      II.

                                      A.

      On March 23, 2017, around 7:50 p.m., Philadelphia Police Officer Ryan

Waltman (Officer Waltman) received a radio call of a male gunshot victim near

the 3100 block of North Patton Street. When he arrived, Officer Waltman

found Stewart bleeding from gunshot wounds to his right wrists and left thigh.

Stewart was taken to a nearby hospital. Around 9:10 p.m., Detective John

Drudin (Detective Drudin) obtained a statement from Stewart about what

happened. Stewart described that Harris and his brother, Rasheed Harris,

confronted him about stealing drugs from them. During the confrontation,

both men pulled out guns and began firing, striking Stewart twice as he ran

away. Based on this information, Detective Drudin went to the crime scene

and found multiple projectiles and fired cartridge casings. He then went to

his office and printed out photographs of Ronald Harris and Rasheed Harris.

Detective Drudin returned to the hospital with the photographs.        Stewart

confirmed that the men in the photographs were the men who shot him.

      The Commonwealth waited two years before finally filing its criminal

complaint on May 9, 2019, at which time Harris was arrested and incarcerated

for failing to post bail. In total, the Commonwealth charged Harris with eleven

offenses: attempted murder, aggravated assault, intimidation, conspiracy to


                                     -3-
J-A24034-21


commit murder, possessing instruments of crime, simple assault, recklessly

endangering another person, terroristic threats, and VUFA offenses 6105,

6106 and 6108.1

                                               B.

       Stewart did not show for the first two scheduled preliminary hearings.

When he failed to show for the third, the Commonwealth went ahead with the

hearing and called Officer Waltman and Detective Drudin. Officer Waltman

testified about responding to the call and finding Stewart with two gunshot

wounds. Detective Drudin, meanwhile, testified about finding the ballistics

evidence at the scene of the shooting. Through the detective’s testimony, the

Commonwealth presented Stewart’s statement about the shooting and his

photographic identification of Ronald Harris and Rasheed Harris as the men

who shot him.       Over Harris’s objections, the municipal court admitted the

hearsay evidence.          At the end of the hearing, Harris argued the

Commonwealth failed to establish a prima facie case because it presented only

hearsay that he was one of the shooters. The Commonwealth countered that

hearsay evidence alone was enough under Ricker I.         The municipal court

agreed with the Commonwealth and held all charges for court except

intimidation.



____________________________________________


118 Pa.C.S. §§ 901(a), 2502(a), 2702(a), 4952(a), 903, 907(a), 2701(a),
2705, 2706(a)(1), 6105(a)(1), 6106(a)(1) and 6108.


                                           -4-
J-A24034-21


       After being held for court, Harris filed a pretrial motion to quash the

charges.2    The trial court granted the motion as to attempted murder but

denied it as to the remaining charges.           While the case was pending, the

Pennsylvania Supreme Court decided McClelland II on July 21, 2020,

overruling Ricker I and holding that hearsay evidence alone cannot establish

a prima facie case at a preliminary hearing. See McClelland II, 233 A.3d at

734 (“[Pa.R.Crim.P.] 542(E) … does not permit hearsay evidence alone to

establish all elements of all crimes for purposes of establishing a prima facie

case at a defendant’s preliminary hearing.”).

       Because of McClelland II, Harris filed a motion for reconsideration of

his motion to quash. At the hearing, the Commonwealth informed the trial

court that homicide detectives had been unable to locate Stewart and,

consequently, it would have to rely on the transcript of the preliminary

hearing. Finding McClelland II applicable, the trial court granted the motion

to quash all charges because “there is no admissible evidence here which

connects [Harris] to the crimes for which he was charged.” Trial Court Opinion

(TCO), 12/28/20, at 7. After the Commonwealth filed this appeal, the trial

court lowered Harris’s bail to an unsecured amount on October 17, 2020,

bringing his 17-month pretrial incarceration to an end.


____________________________________________


2 A pretrial motion to quash is “the equivalent in Philadelphia practice of a pre-
trial writ of habeas corpus.” Commonwealth v. Dantzler, 135 A.3d 1109,
1111 (Pa. Super. 2016).


                                           -5-
J-A24034-21


      The Commonwealth now raises this issue for review:

      Did the lower court err by quashing all charges on the purported
      ground of [McClelland II], where in the instant case the
      Commonwealth presented both non-hearsay and hearsay
      evidence at the preliminary hearing, all of which was admissible
      and together established a prima facie case sufficient to proceed
      to trial on all charges?

Commonwealth’s Brief at 4.

                                         III.

      We must first determine whether we have jurisdiction to entertain this

appeal from an order quashing charges bound over for trial at a preliminary

hearing due to lack of evidence. See Commonwealth v. Young, 246 A.3d

887, 888 (Pa. Super. 2021) (citation omitted) (subject matter jurisdiction is a

question of law and may be raised by the court sua sponte).

      Appellate review of any court order is a jurisdictional question
      defined by rule or statute. This principle applies to appellate
      review of a pretrial order. A court may consider the issue of
      jurisdiction sua sponte. In evaluating our jurisdiction to allow [a
      party’s] appeal, we look to other criminal cases involving appeals
      of pretrial orders .... In this Commonwealth, an appeal may only
      be taken from: 1) a final order or one certified by the trial court
      as final; 2) an interlocutory order as of right; 3) an interlocutory
      order by permission; or 4) a collateral order.

Commonwealth v. Parker, 173 A.3d 294, 296 (Pa. Super. 2017) (quotation

marks and citations omitted).

      The Commonwealth asserts that the trial court’s order quashing the

charges   is   an   appealable   final   order   under   Pa.R.A.P.   742.    See

Commonwealth’s Brief at 1 (citing Commonwealth v. Karetny, 880 A.2d

505, 512-13 (Pa. 2005) (“[A]n order quashing a charge is unquestionably

                                         -6-
J-A24034-21


‘final’ as to that charge because a trial on the remaining charges would

permanently preclude trial on the quashed charge.”)).

      However, in McClelland II, after the trial court denied his habeas

petition, the defendant filed an interlocutory appeal that we permitted because

“extraordinary circumstances” existed to justify accepting the appeal. See

McClelland II, 233 A.3d at 724-25. On appeal to our Supreme Court, the

Commonwealth challenged whether interlocutory appellate review was

appropriate. The Court, however, declined to consider this challenge, stating

that our allowance of the appeal was “beyond the scope of the issue upon

which allocatur was granted.” Id. at 732 n.8. In so doing, however, the Court

reiterated that “[a]n order denying or granting a writ of habeas corpus is

interlocutory.” Id. (citing Commonwealth v. La Belle, 612 A.2d 418 (Pa.

1992)).

      After McClelland II, we quashed two Commonwealth interlocutory

appeals involving similar circumstances. In both instances, the panels found

it lacked jurisdiction to consider Commonwealth appeals from trial court orders

granting habeas relief and dismissing all charges without prejudice to charges

being refiled. See Commonwealth v. Hacker, 253 A.3d 252 (Pa. Super.

April 1, 2021) (unpublished memorandum), reargument denied (June 8,

2021); Commonwealth v. Rogers, 2021 WL 2592241, 1302 MDA 2020 (Pa.

Super. June 1, 2021) (unpublished memorandum).




                                     -7-
J-A24034-21


         More recently, though, a panel of this Court came to a different

conclusion in Commonwealth v. Merced, ___ A.3d ___, 2021 WL 4898934

(Pa. Super. October 21, 2021). In that case, the defendant was charged with

various sexual offenses against his ex-girlfriend’s daughters.          At the

preliminary hearing, none of the daughters testified, as the Commonwealth

relied on the arresting officer’s testimony about their statements. Because

Ricker I was still good law at the time, all charges were held for court. After

McClelland II was issued, the defendant filed a habeas petition in the trial

court.      At the habeas hearing, the Commonwealth supplemented the

preliminary hearing record with the daughters’ testimony about the abuse.

Their testimony, however, varied somewhat from their original statements

about digital penetration. Based on this discrepancy, the trial court held that

the direct testimony established a prima facie case for some charges but not

aggravated indecent assault.       Rather than proceed with the remaining

charges, however, the Commonwealth appealed under Pennsylvania Rule of

Appellate Procedure 311(d), certifying that the trial court’s order will

“terminate or substantially handicap the prosecution.” Pa.R.A.P. 311(d).

         While neither party contested jurisdiction, the Merced panel addressed

whether it had jurisdiction. Merced, supra at *3. After comprehensively

reviewing the history of habeas corpus in Pennsylvania, the panel concluded

that it was “well established that the Commonwealth may appeal from a trial

court’s order dismissing a felony charge based on a pretrial petition for Writ


                                      -8-
J-A24034-21


of Habeas corpus.” Id. at *4 (quoting Karetny, supra at 513). As a result,

the panel held it had jurisdiction over the Commonwealth’s appeal.          While

acknowledging that this conflicted with the result in Hacker and Rogers, the

panel observed that those were both non-precedential decisions to which it

was not bound.        Likewise, the panel acknowledged that its holding also

conflicted with statement in McClelland II that an order denying or granting

habeas relief is interlocutory.       Id. at n.7.    However, that statement, the

Merced panel observed, was non-binding dicta because the Supreme Court’s

allocatur grant in McClelland II did not include the appealability of habeas

orders. Id.

       Like we did in Merced, here we address a Commonwealth appeal of a

pretrial order dismissing charges on a habeas petition.           While there are

differences on the merits, Merced is a published decision that answers the

jurisdictional question in this case. As we often recognize, a prior published

opinion issued by a panel of this Court constitutes binding precedential

authority.    See Commonwealth v. Beck, 78 A.3d 656, 659 (Pa. Super.

2013) (“A panel [of this Court] is not empowered to overrule another panel of

the Superior Court.”) (citation omitted).           This being the case, we have

jurisdiction and may address the merits of the Commonwealth’s appeal.3


____________________________________________


3 The evidentiary sufficiency of the Commonwealth’s prima facie case for a
charged crime is a question of law for which our standard of review is de novo
(Footnote Continued Next Page)


                                           -9-
J-A24034-21


                                               IV.

       Before addressing the Commonwealth’s contention that it can rely solely

on hearsay to establish that the defendant committed the crime as long as it

presents some direct evidence as to the commission of the crime, a review of

the relevant case law is necessary.

                                               A.

       Until Commonwealth ex rel. Buchanan v. Verbonitz, 581 A.2d 172

(Pa. 1990), it was generally considered that a person could be held for court

on charges at the preliminary hearing on hearsay alone. There, the defendant

was charged with sexual offenses against a minor. At his preliminary hearing,

the only evidence the Commonwealth presented was the hearsay testimony

of the investigating police officer, who testified about the victim’s description

of the assault. In a 5-2 vote, our Supreme Court held that the investigating

officer’s hearsay testimony about the victim’s allegations was insufficient

alone to establish a prima facie case against the defendant. While the five

Justices agreed that the Commonwealth failed to establish a prima facie case

under fundamental due process under the Pennsylvania and United States




____________________________________________


and our scope of review is plenary. See Commonwealth v. Wroten, 257
A.3d 734, 742 (Pa. Super. 2021) (citation omitted).


                                          - 10 -
J-A24034-21


Constitutions,4 they split on whether the defendant had a constitutional right

to confrontation at the preliminary hearing.

       The lead opinion found that fundamental due process prevented the

Commonwealth from relying on hearsay alone to establish a prima facie case.

In its discussion of the standards for preliminary hearings, the lead opinion

believed that the Commonwealth cannot rely on hearsay to establish any of

the elements of any of the charged offenses.

       In order to satisfy this burden of establishing a prima facie case,
       the Commonwealth must produce legally competent evidence,
       Commonwealth v. Shain, 493 Pa. 360, 426 A.2d 589 (1981),
       which demonstrates the existence of each of the material
       elements of the crime charged and legally competent evidence to
____________________________________________


4The Due Process Clause of the Fourteenth Amendment to the United States
Constitution prevents states from depriving “any person of life, liberty, or
property, without due process of law ....” U.S. CONST. amend XIV, § 1.
Additionally, the Pennsylvania Constitution provides due process protection in
Article I, Section 9, which provides:

       In all criminal prosecutions the accused hath a right to be heard
       by himself and his counsel, to demand the nature and cause of
       the accusation against him, to be confronted with the witnesses
       against him, to have compulsory process for obtaining witnesses
       in his favor, and, in prosecutions by indictment or information, a
       speedy public trial by an impartial jury of the vicinage; he cannot
       be compelled to give evidence against himself, nor can he be
       deprived of his life, liberty or property, unless by the judgment of
       his peers or the law of the land. The use of a suppressed voluntary
       admission or voluntary confession to impeach the credibility of a
       person may be permitted and shall not be construed as compelling
       a person to give evidence against himself.

PA. CONST. art. I, § 9. These two due process provisions have been treated
as largely coextensive. See Commonwealth v. Sims, 919 A.2d 931, 941
n.6 (2007).


                                          - 11 -
J-A24034-21


       demonstrate the existence of facts which connect the
       accused to the crime charged. See Commonwealth v.
       Wojdak, 502 Pa. 359, 466 A.2d 991 (1983).

Verbonitz, 581 A.2d at 174 (emphasis added).

       Applying    this   standard,     the    lead   opinion   concluded   that   the

Commonwealth failed to meet its burden, approvingly citing to Justice

Flaherty’s concurrence in Unemployment Compensation Board of Review

v. Ceja, 427 A.2d 631 (Pa. 1981), a case evaluating the use of the “legal

residuum” rule in administrative hearings that holds that hearsay cannot be

used to support a finding unless it is corroborated by direct evidence.5

       … As Justice Flaherty stated in his concurring opinion in [Ceja,
       427 A.2d at 647], “[f]undamental due process requires that no
____________________________________________


5 Under 2 Pa.C.S. § 505, “Commonwealth agencies shall not be bound by
technical rules of evidence at agency hearings, and all relevant evidence of
reasonably probative value may be received. Reasonable examination and
cross-examination shall be permitted.”          (Formerly, Section 32 of the
Administrative Agency Law, Act of June 4, 1945, P.L. 1388, 71 P.S. 1710:32).
The “legal residuum” rule in administrative proceedings, often called the
Walker rule in Pennsylvania, provides that “unobjected to hearsay evidence
can be relied on to support a finding if it is corroborated by other competent
evidence, while objected to hearsay evidence can never be relied on to support
a finding.” Walker v. Unemployment Compensation Board of Review,
367 A.2d 366, 370 (1976). (citations omitted). The alternative is to allow
agencies and reviewing courts to exercise discretion in determining in the light
of circumstances of each case whether particular evidence is reliable, even
though it would be excluded in a jury case. In the exercise of such discretion,
agencies and reviewing courts will in many circumstances find that particular
hearsay or other so-called incompetent evidence has insufficient reliability.
The legal residuum rule prevents agencies from relying only on “incompetent”
evidence like hearsay in reaching a decision. This forces agencies to insist on
careful presentation and examination of evidence.               See Schwartz,
ADMINISTRATIVE LAW, § 7.4, at 376-77 (1991) (citing 1 Cooper, State
Administrative Law 411 (1965)).


                                          - 12 -
J-A24034-21


     adjudication be based solely on hearsay evidence.” If more than
     “rank hearsay” is required in an administrative context, the
     standard must be higher in a criminal proceeding where a person
     may be deprived of his liberty. The testimony of a witness as to
     what a third party told him about an alleged criminal act is clearly
     inadmissible hearsay, Commonwealth v. Maybee, 429 Pa. 222,
     239 A.2d 332 (1968), Commonwealth v. Whitner, 444 Pa. 556,
     281 A.2d 870 (1971) and thus, does not constitute legally
     competent evidence. In this case the Commonwealth has failed
     to establish prima facie that a crime has been committed and that
     [the defendant] committed that crime.

Verbonitz, 581 A.2d at 174. The lead opinion went on to also find that the

defendant’s right to confrontation under the Pennsylvania Constitution was

violated because he could not cross-examine his accuser. Id. at 418-19.

     Justice Flaherty, joined by Justice Cappy, concurred on due process

grounds. Like the lead opinion, Justice Flaherty cited his concurrence in Ceja

for the proposition that due process requires that the Commonwealth present

something more than mere hearsay at a preliminary hearing.

     I deem this to be a requirement of due process. In [Ceja], a
     plurality of this Court referred to “this Commonwealth’s long-
     standing requirement that administrative findings must be
     supported by some evidence that would be admissible over
     objection in a court of law.” This author expressed the view that
     “[f]undamental due process requires that no adjudication be
     based solely on hearsay evidence.” [Ceja, 427 A.2d at 647]. The
     reference in Ceja was to a final adjudication of property rights,
     but the principle a fortiori applies with equal force in a preliminary
     hearing-a critical stage of a criminal proceeding in which life,
     death, liberty, and property are all at issue.

     Applying this principle to this case requires the conclusion that the
     hearsay statement of the police officer was insufficient, vel non,
     to establish a prima facie case against appellant. It was a hearsay
     statement which could not be admitted over objection in a criminal
     trial and thus, standing alone, it was insufficient to establish a
     prima facie case, which ... must be based on evidence which could

                                    - 13 -
J-A24034-21


     be presented at the trial in court. I therefore concur in the
     judgment that the Commonwealth’s evidence at [the defendant’s]
     preliminary hearing failed to establish a prima facie case, and that
     [the defendant] is entitled to discharge.

Verbonitz, 581 A.2d at 175–76 (citation omitted).

     Based on this analysis, Justice Flaherty did not believe that the Court

had to address the applicability of the rights of confrontation and cross-

examination at a preliminary hearing. Instead, he thought the Court need

only hold that the Commonwealth cannot rest a prima facie case solely on

hearsay. Id. at 176. Thus, Verbonitz did not mean that hearsay evidence

was not allowed to bolster non-hearsay evidence, only that a person could not

be held for court solely on hearsay evidence.

                                     B.

     Over 20 years after Verbonitz, Rule of Criminal Procedure 542 replaced

the former rule governing preliminary hearings.       Under the initial 2011

version, subsection (E) provided as follows:

     (E) Hearsay as provided by law shall be considered by the issuing
     authority in determining whether a prima facie case has been
     established. Hearsay evidence shall be sufficient to establish any
     element of an offense requiring proof of the ownership of, non-
     permitted use of, damage to, or value of property.

Pa.R.Crim.P. 542(E) (2011 version). The rule’s comment explained that the

elements listed were not meant to be exclusive:

     Subsection (E) was added to the rule in 2011 to clarify that
     traditionally our courts have not applied the law of evidence in its
     full rigor in proceedings such as preliminary hearings, especially
     with regard to the use of hearsay to establish the elements of a
     prima facie case.      See the Pennsylvania Rules of Evidence

                                    - 14 -
J-A24034-21


      generally, but in particular, Article VIII. Accordingly, hearsay,
      whether written or oral, may establish the elements enumerated
      in subsection (E). That enumeration is not comprehensive and
      hearsay is admissible to establish other matters as well. The
      presence of witnesses to establish these elements is not required
      at the preliminary hearing. See also Rule 1003 concerning
      preliminary hearings in Philadelphia Municipal Court.

Pa.R.Crim.P. 542(E), cmt. (2011 version).

      In 2013, subsection (E) was amended to its current version to clarify

what the comment stated — that the listed elements were not intended to be

exclusive.

      (E) Hearsay as provided by law shall be considered by the issuing
      authority in determining whether a prima facie case has been
      established. Hearsay evidence shall be sufficient to establish any
      element of an offense, including, but not limited to, those
      requiring proof of the ownership of, non-permitted use of, damage
      to, or value of property.

Pa.R.Crim.P. 542(E) (emphasis added to amending language). The comment

was also amended to reflect the change but cited Verbonitz, ostensibly

warning of possible tension between the rule and the Supreme Court’s

decision. The comment currently reads as follows:

      Subsection (E) was amended in 2013 to reiterate that traditionally
      our courts have not applied the law of evidence in its full rigor in
      proceedings such as preliminary hearings, especially with regard
      to the use of hearsay to establish the elements of a prima facie
      case. See the Pennsylvania Rules of Evidence generally, but in
      particular, Article VIII. Accordingly, hearsay, whether written or
      oral, may establish the elements of any offense. The presence of
      witnesses to establish these elements is not required at the
      preliminary hearing. But compare [Verbonitz] (plurality)
      (disapproving reliance on hearsay testimony as the sole
      basis for establishing a prima facie case). See also Rule 1003
      concerning preliminary hearings in Philadelphia Municipal Court.


                                     - 15 -
J-A24034-21


Pa.R.Crim.P. 542(E), cmt. (emphasis added). The Commonwealth contends

that under this Rule, once it makes out any element of the crime, it can make

out other elements of the crime with hearsay.

                                       C.

      In Ricker I, this Court got its first chance to reconcile the language in

subsection (E) with our Supreme Court’s decision in Verbonitz. In Ricker I,

the defendant shot a state trooper. The trooper survived and gave an audio-

recorded statement about the shooting to the lead investigator.           At the

preliminary hearing, the Commonwealth played the audio recording of the

trooper’s statement. Additionally, like this case, the investigator also testified

about recovering ballistics evidence from the crime scene.        The defendant

objected to the audio recording on hearsay grounds and requested a

continuance to call the trooper as a witness. The district magistrate court

overruled the objection, declined the continuance request, and held the

defendant for court. The defendant then filed a pretrial writ of habeas corpus,

arguing that the district magistrate court erred in finding a prima facie case

based solely on the trooper’s audio-recorded statement. After the trial court

denied the writ, we permitted the defendant’s interlocutory appeal.

      On appeal, the Ricker I panel first agreed with the defendant that

hearsay alone was used to prove a prima facie case of attempted murder,

aggravated assault against a law enforcement officer, and aggravated assault

against the police officer. Ricker I, 120 A.3d at 356. Having settled that


                                     - 16 -
J-A24034-21


preliminary issue, the panel next considered whether “Rule 542(E) and the

use of hearsay evidence alone may establish a prima facie case.” Id. After

finding no binding precedent to the contrary, the panel noted that Rule 542(E),

by its plain terms, permits hearsay to be considered in determining any

material element of the crime. Because hearsay evidence was sufficient to

establish one or more elements of the crime, it followed then that hearsay

evidence was sufficient “to meet all of the elements.” Id. at 357. Thus, by

the rule’s own terms, the panel found that hearsay evidence alone was enough

for a prima facie case. Id.

      This conclusion, however, did not resolve the case because the

defendant claimed that his confrontation rights were violated under both the

United States and Pennsylvania Constitutions. It was in this context that the

panel reviewed Verbonitz and acknowledged that “a majority of justices

agreed that hearsay evidence alone was insufficient to establish a prima facie

case at a preliminary hearing.” Id. at 360. Nevertheless, under the panel’s

reading of Verbonitz, the lead opinion based its rationale “on a constitutional

confrontation right,” while the concurrence based its rationale on due process.

Id. Thus, the panel found that Verbonitz was “not binding and valuable only

insofar as its rationale can be found persuasive.” Id. Ultimately, the Ricker

I panel, after reviewing “the historical underpinnings of the preliminary

hearing, the reasons for the creation of the Pennsylvania and federal

confrontation clauses, and the original public meaning of the respective


                                    - 17 -
J-A24034-21


confrontation clauses,” concluded that a defendant does not have a

constitutional right to confrontation at a preliminary hearing. Id. at 362.6

                                               D.

                                               1.

       We again addressed this issue in Commonwealth v. McClelland, 165

A.3d 19 (Pa. Super. 2017) (McClelland I). There, the defendant was charged

with committing various sexual offenses against an eight-year-old child.

According to the criminal complaint, the state police learned of the abuse from

the child’s parents. This led to a specialist at a children’s advocacy center

interviewing the child about the defendant’s abuse.         At the preliminary

hearing, the investigator was the Commonwealth’s only witness, as he

testified about what the child told the specialist. After all charges were held

for court, the defendant filed a habeas motion that was denied.

       After allowing interlocutory appeal, we affirmed the denial of the motion.

Unlike the Ricker I panel, which did not need due process because it was not

raised, the McClelland I panel had to make the threshold determination

whether due process protections apply to a preliminary hearing. While the


____________________________________________


6 Initially our Supreme Court granted allowance of appeal to determine “a
defendant does not have a state or federal constitutional right to confront the
witness against him at a preliminary hearing” and whether “a prima facie case
may be proven by the Commonwealth through hearsay evidence alone[?]”
Commonwealth v. Ricker, 135 A.3d 175 (Pa. 2016) (per curiam). After
argument, however, the Court dismissed the appeal as improvidently granted.
See Commonwealth v. Ricker, 170 A.3d 494 (Pa. 2017) (Ricker II).


                                          - 18 -
J-A24034-21


defendant “failed to specify what interest is at stake,” the panel read his

argument as being that his preliminary hearing was inadequate to vindicate

“his rule-based right to confront [the witnesses against him] since the

Commonwealth can elect to render it meaningless through hearsay.” Id. at

29-30.

      We rejected this argument, finding that the defendant’s interest was not

in confronting the witnesses against him but “in probing the strength of the

Commonwealth’s case for the subsequent trial.” Id. at 30. This included the

lack of prompt complaint, the victim’s family staying in contact with the

defendant, and other witnesses present at the crime scene failing to come

forward. Id. Because such matters went to credibility and were irrelevant at

a preliminary hearing, we found the reliability of the prima facie determination

would not have been enhanced by the defendant cross-examining the minor

victim. Id.

      We also found that any error in admitting hearsay at the preliminary

hearing would be irrelevant if the defendant were convicted at trial, and if the

defendant were acquitted, then the error’s impact would be “minimal” because

there would be no permanent loss of liberty. In summarizing its conclusion

that due process was not violated, we found that the defendant failed to show

that he was entitled under due process to anything beyond “adequate notice,

the opportunity to be heard, and the chance to defend oneself before a fair

and impartial tribunal,” all of which he received.         Id.   Finally, while


                                     - 19 -
J-A24034-21


acknowledging that requiring an individual to stand trial imposes significant

liberty constraints, we noted that the Fourth Amendment and not due process

applied to such constraints. Id. at 32.

                                       2.

      In McClelland II, our Supreme Court reversed. It began by recognizing

that (1) a five-Justice majority in Verbonitz agreed that hearsay evidence,

without more, cannot establish a prima face case at a preliminary hearing,

and (2) that a majority also agreed that “fundamental due process requires

that no adjudication be based solely on hearsay evidence.” See McClelland

II, 233 A.3d at 721 (citations omitted). It had “little difficulty in stating with

certainty that five Justices in Verbonitz agreed a prima facie case cannot be

established by hearsay evidence alone, and the common rationale among

those Justices involved due process considerations.” Id. at 732.

      The Court next considered the validity of Verbonitz after the

promulgation of Rule 542(E), which the Ricker I panel construed as allowing

the unlimited use of hearsay for establishing “all elements of all offenses.”

Focusing first on the rule’s initial 2011 version, the Court explained:

      …The rule, by its plain language, was of limited scope. It
      permitted “[h]earsay as provided by law” to be “considered” and
      offered primarily to establish elements of property offenses. The
      rule, in part, relieved victims of property offenses from attending
      an accused’s preliminary hearing simply to establish facts about
      the ownership of, nonpermissive use of, damage to, or value of
      stolen property. Notably, at that time, the rule was in essential
      harmony with the Verbonitz lead and concurring opinions, which
      concluded legally competent evidence, and not hearsay alone, was
      required to establish the elements which must be proven at a

                                     - 20 -
J-A24034-21


      preliminary hearing. Thus, initial promulgation of subsection (E),
      to an extent, formalized a procedure many preliminary hearing
      courts were already following — allowing some hearsay to prove
      some elements when other legally competent, non-hearsay
      evidence was also presented, in accordance with the conclusion of
      the five Verbonitz justices who opined hearsay evidence alone is
      not sufficient to establish a prima facie case.

Id. at 733 (citations omitted).

      It then turned to the 2013 amendment to Rule 542(E) and, as the

Ricker I and McClelland I panels implicitly held, the expanded version of the

rule supplanted Verbonitz to allow “all elements of all offenses to be

stablished at a preliminary hearing solely on the basis of hearsay evidence.”

Id. at 734. (emphasis in original). While recognizing that Rule 542(E) was

“not the model of clarity,” the Court concluded that Rule 542(E) “does not

permit hearsay evidence alone to establish all elements of all crimes for

purposes of establishing a prima facie case at a defendant’s preliminary

hearing.” Id.

      In reaching this conclusion, the Court found that the rule’s use of the

word “any” in providing that hearsay evidence is sufficient to establish any

element of the crime was ambiguous. It also recognized that the rule’s use

of the word “any” was “delimited” by the phrase “[h]earsay as provided by

law shall be considered” in the first sentence of Rule 542(E). Id. Because

some meaning must be ascribed to this phrase, it then examined the

competing interpretations, with one of them being that it merely means “as

defined by law, i.e., an out-of-court statement presented as evidence of the


                                    - 21 -
J-A24034-21


truth of the mattered asserted.” Id. at 735 (citation omitted). On the other

hand, our Supreme Court noted the phrase, “as provided by law” could also

reasonably be construed as meaning “contingent on” or “subject to,” acting

as a “bulwark against reading the rule as a sweeping pronouncement

permitting hearsay alone to prove all elements of all offenses at a preliminary

hearing.” Id. It observed that this reading was supported by the comparison

citation to Verbonitz that was added to the rule’s comment in 2013. Id.

       Based on this analysis, the Court found that “the amended rule does not

evince an articulated intent to overrule Verbonitz or re-affirm it; instead,

subsection (E) is intended to allow some use of hearsay.” Id. (emphasis

added.) Applying the canon of constitutional avoidance to interpret the rule

so as to not violate due process, it went on to state the rule’s plain language,

“does not state a prima facie case may be established solely on the basis of

hearsay, despite the Superior Court’s contrary interpretation.” Id.7

       With that in mind, our Supreme Court held that the Commonwealth

violated the defendant’s due process rights by relying exclusively on hearsay

at the preliminary hearing, stating:

       The primary reason for the preliminary hearing is to protect an
       individual’s right against unlawful arrest and detention. The
____________________________________________


7 “Under the canon of constitutional avoidance, if a statute is susceptible of
two reasonable constructions, one of which would raise constitutional
difficulties and the other of which would not, we adopt the latter construction.”
Commonwealth v. Herman, 161 A.3d 194, 212 (Pa. 2017). The doctrine is
equally applicable to court rules.


                                          - 22 -
J-A24034-21


      preliminary hearing seeks to prevent a person from being
      imprisoned or required to enter bail for a crime which was never
      committed, or for a crime with which there is no evidence of
      his connection. Our precedents make clear the full panoply of
      trial rights do not apply at a preliminary hearing, but the hearing
      is nevertheless a critical stage of the proceedings, and is intended
      under Rule 542 to be more than a mere formality. Due process
      clearly attaches, but due process is a flexible concept, incapable
      of precise definition.       Here, at the hearing afforded [the
      defendant], the Commonwealth relied exclusively and only on
      evidence that could not be presented at a trial. This is precisely
      the circumstance and rationale upon which five Justices in
      Verbonitz determined [the defendant’s] right to due process was
      violated. (emphasis added).

Id. at 736 (internal citations and quotations omitted) (emphasis added).

      Now to the merits of this appeal.

                                      V.

                                      A.

      While it acknowledges that McClelland II held that Verbonitz is

precedential and held that relying only on hearsay at a preliminary hearing

violates a defendant’s due process rights, the Commonwealth contends that

McClelland II does not address the amount and type of hearsay that can

make out a prima facie case at a preliminary hearing. It argues that Rule 542

expressly permits hearsay to: (1) “be considered by the issuing authority in

determining whether a prima facie case”; and (2) “be sufficient to establish

any element of an offense, including, but not limited to, those requiring proof

of the ownership of, non-permitted use of, damage to, or value of property.”

Pa.R.Crim.P. 542(E).




                                     - 23 -
J-A24034-21


     In this case, unlike in Verbonitz and McClelland II where no direct

evidence was adduced, the Commonwealth contends that because it

presented direct non-hearsay evidence at the preliminary hearing establishing

that a crime was committed, it can use hearsay evidence that Harris was the

person that committed the crime. This is so because the express language of

Rule 542(E) permits the use of hearsay evidence at a preliminary hearing to

establish some elements, just not all of them.

     In addressing the Commonwealth’s contention, we first note the general

principles of a preliminary hearing. As we have recently explained:

     The preliminary hearing is not a trial and serves the principal
     function of protecting the accused’s right against an unlawful
     arrest and detention.         At a preliminary hearing, the
     Commonwealth bears the burden of proving the prima facie case,
     which is met when it produces evidence of each of the material
     elements of the crime charged and establishes probable cause to
     warrant the belief that the accused committed the offense. The
     evidence supporting a prima facie case need not establish the
     defendant’s guilt beyond a reasonable doubt, but must only
     demonstrate that, if presented at trial and accepted as true, the
     judge would be warranted in permitting the case to proceed to a
     jury.

Commonwealth v. Wroten, 257 A.3d 734, 742 (Pa. 2021) (internal citations

and quotations omitted); see also Pa.R.Crim.P. 542(D) (“At the preliminary

hearing, the issuing authority shall determine from the evidence presented

whether there is a prima facie case that (1) an offense has been committed

and (2) the defendant has committed it.”).

     As these principles show, the Commonwealth must present evidence

that, if presented at trial and accepted as true, establishes not only that a

                                   - 24 -
J-A24034-21


crime has been committed, but also that it was the defendant who committed

it. Fundamental due process limits the applicability of Rule 542(E) to the use

of other inadmissible hearsay evidence to matters that are not core elements

of the crime charged, or matters that are tangential to whether the defendant

was the one who committed the crime, such as evidence regarding the value

of the property for grading purposes, lab reports or other evidence that does

not materially affect the defendant’s due process rights.       Furthermore,

hearsay evidence can be introduced to corroborate direct evidence regarding

an element of the crime or crimes charged.

                                       B.

         We also reject the Commonwealth’s argument that Rule 542(E) permits

it to establish any element of the charged offenses with hearsay once it

adduces non-hearsay evidence as to any element of the crime.              The

Commonwealth simply asserts that subsection (E) expressly permits hearsay

to establish “any element” of a crime to make out a prima facie case,

essentially the same argument presented in McClelland II, only now the

Commonwealth is arguing that “any” in the phrase “shall be sufficient to

establish any element of an offense means” means “at least one” rather than

“all.”

         Initially, we note that the Commonwealth’s position that due process

does not require direct evidence that the defendant was the person who

committed the crime as long as there was direct evidence that a crime had


                                     - 25 -
J-A24034-21


been committed is somewhat anomalous, given that it was the defendant that

was going to be bound for trial and subject to pre-trial detention.

      Moreover, this position ignores that McClelland II found that expanded

Rule 542(E) does not allow hearsay evidence alone to establish all elements

of all crimes just because “any” was not limited in the rule. Id. at 734. In so

finding, the Supreme Court held that there were reasonable alternative

interpretations of the use of “any” in subsection (E) of the rule, especially

since that word was “delimited by the phrase ‘[h]earsay as provided by law

shall be considered’ contained in the first sentence of subsection (E).” Id. It

found that phrase ambiguous, as it could interpreted to mean either (1)

“hearsay as defined by law, i.e., an out-of-court statement presented as

evidence of the truth of the matter asserted”; or (2) a limitation on the use of

hearsay meaning “‘contingent on’ or ‘subject to’ law[.]” Id. at 735. After

making this analysis, the only thing the McClelland II Court could say for

sure about Rule 542(E) was that it is “intended to allow some use of hearsay.”

Id.

      Following the McClelland II Court’s textual analysis of the rule, we hold

that nothing in Rule 542(E) prevents the application of Verbonitz requiring

that all the material elements of the criminal offense need to be proved at a

preliminary hearing by non-hearsay evidence. While a preliminary hearing is

not a trial and due process is a flexible concept, the hearing is still a critical

stage in the proceedings that “is intended under Rule 542 to be more than a


                                      - 26 -
J-A24034-21


mere formality.” McClelland II, 233 A.3d at 736. The preliminary hearing

“seeks to prevent a person from being imprisoned or required to enter bail for

a crime … for a crime with which there is no evidence of [the

defendant’s] connection.”      Id. (citation omitted) (emphasis added).     To

interpret it any other way, the rule would violate a defendant’s constitutional

rights to due process.

      What Rule 542(E) does permit is that otherwise inadmissible hearsay

evidence can be admitted that does not materially go to whether a crime has

been committed or that the person committed the crime.         Such evidence

regarding the value of the property for grading purposes, lab reports and such

can be introduced because they do not materially affect the defendant’s due

process rights.    Furthermore, hearsay evidence can be introduced to

corroborate direct evidence regarding an element of the crime or crimes

charged.

      In this case, no direct evidence was offered that Harris committed the

crimes charged. Despite this, the Commonwealth was able to keep Harris in

pretrial incarceration for nearly a year-and-a-half, even though, based on our

review of the record, it has never been able to proceed to trial because it

would not be able to present the live in-person testimony of Stewart. While

mindful of the witness intimidation concerns raised by the Commonwealth,

those concerns cannot outweigh the defendant’s due process right at a

preliminary hearing to have the Commonwealth present legally competent


                                    - 27 -
J-A24034-21


evidence that a criminal offense was committed and that the defendant, in

fact, committed that offense.

                                               VI.

       We conclude that the Supreme Court’s holdings in Verbonitz and

McClelland precludes the Commonwealth from relying on hearsay alone at a

preliminary hearing to establish a prima facie case that the defendant

committed a crime.        By failing to do that in this case, the Commonwealth

violated Harris’s fundamental due process rights.8 Accordingly, we conclude

that the trial court did not err in granting the motion to quash all charges

against Harris.

       Order affirmed. Harris discharged without prejudice.9




____________________________________________


8 Because our conclusion is based on fundamental due process under
Verbonitz and McClelland II, we need not address whether the
Commonwealth also violated Harris’s constitutional right to confrontation,
which he attempts to argue at the end of his brief. See Harris’s Brief at 21-
23.

9 “Dismissal of charges and discharge of the accused for failure to establish a
prima facie case at the preliminary hearing ... does not implicate double
jeopardy concerns.” McClelland II, 233 A.3d at 736 n.11 (citations omitted).
The Commonwealth may refile the charges against Harris and proceed with a
new preliminary hearing, subject to the limitations discussed in this opinion.

                                          - 28 -
J-A24034-21




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/3/2022




                          - 29 -